Title: From Thomas Jefferson to Thomas Delaire, 25 January 1789
From: Jefferson, Thomas
To: Delaire, Thomas



Sir
Paris Jan. 25. 1789.

I am very sensible of the humanity and generosity which the merchants of Rochelle were so good as to interpose in behalf of the crew of the Clementina, and am very grateful for the aids they afforded. Congress have not been able as yet to make a regular appointment of Agents in the several ports of France because it is not till very lately that a Convention has been arranged for that purpose between the two nations. In the course of the ensuing summer it will be in their power to make those appointments. It shall be my care, Sir, to name you to them.I take the liberty of inclosing you a copy of the Arret of Dec. 7. which exempts American whale-oils from the exclusions of the Arret of Sep. 28. I will beg the favor of you so to publish this in your port as that all interested in it may have notice of it. I have the honour to be with great regard Sir Your most obedient & most humble servt.,

Th: Jefferson

